Citation Nr: 0208660	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The propriety of the severance of service connection for 
right renal artery stenosis.  

2.  Entitlement to an increased rating for meatal urethral 
stenosis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from July 1960 to 
November 1961.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1995 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased rating for 
meatal urethral stenosis with right renal artery stenosis.  
The veteran appealed this determination to the Board.  

In January 1998, the Board remanded the case to the RO for 
further development.  In a September 1998 rating decision, 
the RO severed service connection for right renal stenosis 
under the provisions of 38 C.F.R. § 3.105(d), concluding that 
the right renal stenosis was erroneously attached to the 
service-connected meatal urethral stenosis.  The veteran 
perfected an appeal on the issue of the propriety of the 
severance of service connection for right renal artery 
stenosis, and the case was returned to the Board.  

In an August 2000 decision, the Board found that the 
severance of service connection for right renal artery 
stenosis was proper; and denied an increased rating for 
meatal urethral stenosis.  In January 2001, the Board denied 
the veteran's request for reconsideration of her claim.  
Thereafter, she appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the case 
was pending, the Secretary of VA filed an unopposed motion to 
remand the matter to the Board for consideration under the 
newly enacted Veterans Claims Assistance Act of 2000.  In 
June 2001, the Court issued an Order that vacated the Board's 
August 2000 decision and remanded the case to the Board.  

During the course of her appeal, the veteran has raised the 
issue of entitlement to service connection for a kidney 
disability.  This issue has not been adjudicated by the RO 
and has not been certified for appellate review.  It is 
referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The basis for expanding the grant of service connection 
of meatal urethral stenosis to include right renal artery 
stenosis in the June 1995 rating decision was erroneous; the 
June 1995 rating decision contained clear and unmistakable 
error, and the severance of service connection for right 
renal artery stenosis was proper.  

2.  The veteran's service-connected meatal urethral stenosis 
is manifested by a normal urine flow and voiding four to 
seven times between the hours of midnight and 8 AM; a VA 
physician has indicated that it was unlikely that the 
service-connected urethral meatal stenosis was related to her 
complaints of increased voiding frequency.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision contained clear and 
unmistakable error in its expansion of the grant of service 
connection for meatal urethral stenosis to include right 
renal artery stenosis, and service connection for right renal 
stenosis was properly severed.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.105(d) (2001).

2.  The criteria for an increased rating for meatal urethral 
stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.115b, Diagnostic Code 
7518 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As briefly noted in the Introduction above, on November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
That law substantially revised VA's duty to assist claimants 
for VA benefits.  It also included an enhanced duty to notify 
the claimant as to what information and evidence is necessary 
to substantiate the claim.  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  In 
the present case, all relevant evidence has been obtained by 
the RO, and the veteran has not identified any outstanding 
evidence that might aid her claim.  In addition, she was 
afforded the necessary VA examinations during the course of 
the appeal.  Hence, the Board finds that VA's duties set 
forth in the VCAA have been substantially complied with and 
no further development is warranted.  Furthermore, under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(l99l) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  

I.  Severance of Service Connection for Right Renal Artery 
Stenosis

In August 1970, the veteran was granted service connection 
for meatal urethral stenosis.  In February 1995, she filed a 
claim for an increased rating for this service-connected 
disability.  In a June 1995 rating decision, the RO denied 
the claim, but expanded the grant of service connection for 
meatal urethral stenosis to include right renal artery 
stenosis.  

Once service connection has been granted, it can be severed 
only upon a showing that the rating decision granting service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  When 
severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d) (2001).

Initially, the Board notes that the record reflects that the 
RO met the procedural requirements of 38 C.F.R. § 3.105(d).  
The rating decision of April 1998, along with a letter dated 
in May 1998 proposed the severance of service connection for 
right renal artery stenosis, set forth all material facts and 
reasons for the proposed severance.  The veteran was notified 
of the proposed severance by letter to her address of record 
and was given an opportunity to present additional evidence 
and offer testimony at a personal hearing if she chose to do 
so.  Accordingly, the Board finds that the procedural 
safeguards of 38 C.F.R. § 3.105(d) were accomplished.  

The June 1995 rating decision actually reflects that the 
rating specialist, a person who was not physician, merely 
assumed that right renal artery stenosis was part of the 
service-connected meatal urethral stenosis over which the RO 
had jurisdiction.  A layman might easily conclude that both 
ailments affect the same anatomical area or physiology and 
could not be separated for rating purposes.  Indeed, it 
appears to the Board that the rating specialist just assumed 
it was part of the service-connected disability and made no 
additional adjudicative determination.  Nevertheless, there 
was no medical evidence of record linking the renal artery 
stenosis to the meatal urethral stenosis; and service 
connection had not been established at that time.  In fact, 
the veteran had never sought service connection for the 
condition.  In addition, at a July 1997 VA examination, the 
examiner stated that it was unlikely that the urethral meatal 
strictures had caused the veteran's renal artery stenosis.  
Furthermore, in a subsequent opinion requested by the RO, a 
March 1999 VA examiner stated that the veteran's urethral 
meatal stenosis and her renal artery stenosis were "not 
connected in any way, shape, or form, physiologically or 
anatomically."  

Consequently, the Board finds that the expansion of the grant 
of service connection to include right renal artery stenosis 
was clearly and mistakable erroneous.  Uncontradicted medical 
opinions have indicated that the veteran's urethral meatal 
stenosis and her renal artery stenosis are not related.  With 
respect to medical evidence added to the record following the 
June 1995 rating decision, the Board notes that it is not 
limited to consideration of the evidence that was before the 
RO when it made its decision to grant service connection.  
Daniels v. Gober, 10 Vet. App. 474 (1997).  As such, the 
Board concludes that it is undebatable that had the 
adjudicator in June 1995 sought medical evidence to justify 
the decision, there would have been no basis upon which to 
expand the grant of service connection for meatal urethral 
stenosis to include right renal stenosis.  Therefore, 
severance of service connection for right renal artery 
stenosis was in accordance with applicable regulations and 
was proper.  38 C.F.R. § 3.105(d).  

The Board acknowledges the veteran's assertions that she was 
treated for kidney problems in service, and in fact, has 
referred her claim for service connection for a kidney 
disability to the RO for development.  However, as explained 
above, the inclusion of this disability with a separate and 
unrelated disability (i.e., the meatal urethral stenosis) was 
done erroneously.  The medical evidence on this point is 
uncontroverted.  The severance of service connection did not 
affect her disability rating for the service-connected meatal 
urethral stenosis, and does not in any way prevent her from 
establishing service connection for a kidney disability 
separate from the meatal urethral stenosis.  She may 
establish service connection for a kidney disability by 
demonstrating that her currently diagnosed kidney problems 
are causally related to, or chronic manifestations of, the 
chronic renal disease she was diagnosed with in service.  In 
assisting her with the development of this claim, the RO will 
comply with all aspects of the VCAA as required, including 
obtaining any necessary medical examinations or opinions.  

II.  Increased Rating for Meatal Urethral Stenosis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  After 
careful consideration of the evidence, any reasonable doubt 
remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2001).  

As noted above, the veteran established service connection 
for meatal urethral stenosis in August 1970, and a 30 percent 
rating was assigned effective in July 1970.  The 30 percent 
rating has been in effect since that time and is protected 
under the provisions of 38 U.S.C.A. § 110 (West 1991).  

The veteran's service connected meatal urethral stenosis is 
rated under Diagnostic Code 7518, which pertains to urethral 
stricture.  Urethral stricture is rated as a voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518 
(2001).  A voiding dysfunction is rated according to the 
particular condition, such as urine leakage, frequency, or 
obstructed voiding.  For urine leakage, the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day warrants a 60 percent 
rating; requiring the wearing of absorbent materials which 
must be changed two to four times per day warrants a 40 
percent rating; and requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent rating.  

For urinary frequency:  daytime voiding interval less than 
one hour, or; awakening to void five or more times per night 
warrants a 40 percent rating, daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent rating.  For 
obstructed voiding:  urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent rating.

A March 1995 VA examination revealed an impression of no 
urologic problems.  A November 1996 VA record indicates that 
the veteran underwent a cystourethroscopy and was diagnosed 
as having a distal urethral lesion.

At a July 1997 VA examination, the veteran complained of 
urinary frequency and nocturia every two hours, which had 
been present for six months.  Diagnoses included urethral 
stricture and caruncle of the urethral meatus.  

At a December 1998 genitourinary examination, the veteran 
stated that she took no urinary medications and had not had 
any urinary infections, although she did have occasional urge 
incontinence.  Urinary frequency was two hours at night.  Her 
incontinence did not require the use of pads.  Physical 
examination revealed that the urethra was slightly recessed; 
the diameter appeared normal.  Palpation revealed no 
descensus of the urethra or bladder.  There was no tenderness 
or expressible pus from the urethra; there was no urethra 
meatal stenosis.  A uroflow study revealed a normal flow 
pattern.  The impression included urethral meatal stenosis, 
resolved, with no treatment required at this time; and, 
nocturia, probably related to mobilization of edema fluids.  

In an August 1999 statement, the veteran stated that she had 
occasional urine leakage.  She remarked that between the 
hours of midnight to 8 AM (her normal sleeping hours) she had 
to urinate a minimum of four to a maximum of seven times.  In 
another statement that same month, she reported that she had 
to void five or more times per night.  

In a November 1999 addendum to the December 1998 VA 
examination, the examiner provided an opinion in response to 
the RO's question of whether the veteran's urinary frequency 
was medically related to the service-connected urethral 
meatal stenosis. The examiner commented as follows:  

As stated in the C&P examination, the 
patient's urethral meatal stenosis is 
resolved and no treatment is required.  
She had a normal voiding flow rate, 
indicating no obstruction.  She has no 
frequency during the day.  She voids 
several times at night, which is almost 
certainly related to mobilization of body 
fluids.  

It is unlikely that her service-connected 
urethral meatal stenosis is related to a 
complaint of frequency at this time.  

A review of the evidence reveals that there is no indication 
that the veteran uses an appliance or wears absorbent 
materials for her service-connected urethral meatal stenosis.  
There is also no evidence of obstructed voiding.  As for 
voiding frequency, a VA examiner has indicated that it was 
unlikely that the veteran's service-connected urethral meatal 
stenosis was related to her current complaints of urinary 
frequency.  Thus, even assuming that the veteran's complaints 
of increased voiding were at approximately the level required 
for a 40 percent rating for voiding dysfunction, the 
uncontradicted medical evidence reflect that the increased 
voiding was due to nonservice-connected disabilities.  Based 
on the foregoing, the Board concludes that the preponderance 
of the evidence is against a rating in excess of 30 percent 
for the veteran's service-connected meatal urethral stenosis.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's meatal 
urethral stenosis, alone, has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  Accordingly, the Board is not required 
to refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The June 1995 rating decision contained clear and 
unmistakable error in expanding the grant of service 
connection of meatal urethral stenosis to include right renal 
stenosis, and service connection for right renal stenosis is 
therefore severed.  

Entitlement to an increased rating for meatal urethral 
stenosis is denied.  



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

